DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
As indicated in the last Office Action, this application will be treated as a SPECIAL throughout prosecution on the merits.  Action on the merits of claims 1-20 as filed on February 22, 2022 follows:
Response to Amendment & Response to Arguments
Applicant’s amendments and arguments of February 22, 2022 has been fully and carefully considered.  Applicant’s substitute specification, clean copy, marked up copy and statement that the substitute specification contains no new matter is compliant and entered.  However, when filing the substitute specification, and New Claim 20 was listed in the section of the new listing of claims.  Applicant is reminded that when listing the claims, the claims start on a separate sheet, must include status identifiers for compliance.    Accordingly, a new listing of claims is attached by the Examiner for clarity and for the purpose of avoiding and Printer Queries.  The listing of claims will be corrected and new listing will be set forth by Examiner’s Amendment.  Applicant’s amendments to claims 1-19 obviate the 35 USC 112(b) and 112(d) rejections the rejections are accordingly withdrawn.  Regarding the 35 USC 103 rejection over Hangx, that the process as claimed is substantially different than that taught by Hangx in that the multi-column distillations is to remove water form high water organic acid solutions which will be used to balance the energy requirements for the columns and in which water is removed from the high water content organic acid solutions and in which the 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	As stated above, newly added claim 20 was not properly listed.  A new listing of pending claims follows:
The application has been amended as follows: 
In the Claims:

Delete the listing of claims dated 2-22-2022 and insert the following new listing of claims--

1. (Amended) A method for recovering organic acids from high water content organic acids solutions by multi-column distillation, comprising the steps of:
 a) providing a multi-column distillation system to recover the organic acids, and
 b) feeding fresh direct steam only into the first column of the multi-column distillation system, and 
c) providing steam to subsequent columns from the vapors released from previous columns sequentially, and

e) adjusting the content of the organic acids in the condensate of the first column to minimize fresh steam consumption, and 
f) recycling the total organic acids and the total waters discharged from the multi- column distillation system.  
2. (Original) The method according to claim1, wherein the high water content organic acids solutions comprises formic acid, acetic acid and water.  
3. (Original) The method according to claim 1, wherein the high water content organic acids solutions comprises formic acid and water. 
4. (Original) The method according to claim 1, wherein the high water content organic acids solutions comprises formic acid and acetic acid.  
5. (Original) The method according to claim 1, wherein the high water content organic acids solutions comprises formic acid.
6. (Original) The method according to claim 1, wherein the high water content organic acids solutions comprises acetic acid.  
7. (Original) The method according to claim 1, wherein the multi-column distillation is carried out using a distillation system comprising 2-5 columns.
8. (Original) The method according to claim 1, wherein the multi-column distillation is carried out using a distillation system comprising 4 columns.  
9. (Original) The method according to claim 1, wherein the highest water content organic solution stream is directed to the last column of the distillation system. 
 

11. (Original) The method according to claim 1, wherein in that organic acids and water have an organic acids content of 0.5% to 10% by weight in the condensate discharged from the top of the first column.  
12. (Original) The method according to claim 1. wherein in that organic acids and water have a water content of 5% to 15% by weight in the bottom output of the first column.  
13. (Original) The method according to claim 1, wherein in that organic acids and water have an organic acids content of 0.2% to 1% by weight in the condensates output from the top of the subsequent columns.  
14. ( Amended) The method according to claim 1, wherein the total condensates are recycled to an organic acids pre-treatment process.  
15. (Amended) The method according to claim 1, wherein the first column of the multi-column distillation operates at a temperature between 120oC to 175oC.  
17. (Original) The method according to claim 1, wherein fresh steam is fed only to the first column of the multi-column distillation system.  
18. (Amended) The method according to claim 1, wherein each of the second to the last column utilize the vapors released from the previous column as thermal energy sequentially.
19. (New) The method according to claim 1, wherein the high water content organic acids solutions consist essentially of formic acid, acetic acid and water.
20.(New)  The method according to claim 1, wherein the high water content organic acids solution consist essentially of formic acid and water.  --



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					/Nina Bhat/                                                                 Primary Examiner, Art Unit 1771